                                                                               FILED
                                                                    CLERK, U.S. DISTFICT COURT

 1
 2
                                                                         APR 2 ~ 2019
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                   NO. 2:19-MJ-01602-DUTY-4
11
                          Plaintiff,
12
              v.
                                                 ORDER OF DETENTION AFTER
13                                               HEARING
14   NADINE HERNANDEZ,
                                                 (18 U.S.C. § 3142(1))
15                        Defendant.
16
17
18                                                I.
19   A.   O        On motion of the Government in a case allegedly involving:
20                 1. O a crime of violence;
21             2.() an offense with a maximum sentence of life imprisonment or death;
22             3. () a narcotics or controlled substance offense with a maximum sentence of
23                       ten or more years;
24             4.() any felony -where the defendant has been convicted of two or more
25                       prior offenses described above;
26             5. O any felony that is not otherwise a crime of violence that involves a minor
27
28
                  victim, or possession or use of a firearm or destructive device or any
                  other dangerous weapon, or a failure to register under 18 U.S.C. § 2250.
B.(X)       On motion by the Government /( )on Court's own motion, in a case allegedly
            involving:
            1. (X)        a serious risk that the defendant will flee;
            2.()          a serious risk that the defendant will:
                   a. O obstruct or attempt to obstruct justice;
                   b.() threaten, injure, or intimidate a prospective witness or juror or
                          attempt to do so.
C.          The Government( )is/(X)is not entitled to a rebuttable presumption that no
           condition or combination of conditions will reasonably assure the defendant's
           appearance as required and the safety of any person or the community.


                                              II.
A.   (X)    The Court finds that no condition or combination of conditions will reasonably
            assure:
            1.    (X)     the appearance of the defendant as required.
                  (X)     and/or
            2.    (X)     the safety of any person or the community.
B.   O      The Court finds that the defendant has not rebutted by sufficient evidence to the
            contrary the presumption provided by statute.


                                              III.
     The Court has considered:
A.   the nature and circumstances of the offenses) charged;
B.   the weight of evidence against the defendant;
C.   the history and characteristics of the defendant; and
D.   the nature and seriousness of the danger to any person or to the community.

                                              2
                                              IV.
     The Court also has considered all the evidence adduced at the hearing and the
arguments and/or statements of counsel, and the Pretrial Services Report and
recommendation.


                                              V.
     The Court bases the foregoing findings) on the following:
A.   (X)     The history and characteristics of the defendant indicate a serious risk that
             the defendant will flee, because defendant submitted at this time and no bail
            resources have been proffered to mitigate the risk of flight.
B.   (X)     The defendant poses a risk to the safety of other persons or the community
             because of defendant's submission and the nature and extent of the defendant's
             prior criminal history, which includes a history of substance abuse.


                                              VI.
A.   ()      The Court finds that a serious risk exists that the defendant will:
             1. O obstruct or attempt to obstruct justice.
             2. O attempt to/( )threaten, injure or intimidate a witness or juror.




                                              VII.
A.   IT IS THEREFORE ORDERED without prejudice that the defendant be detained prior
     to trial.
B.   IT IS FURTHER ORDERED that the defendant be committed to the custody of the
     Attorney General for confinement in a corrections facility separate, to the extent
     practicable, from persons awaiting or serving sentences or being held in custody
     pending appeal.



                                              3
C.   IT IS FURTHER ORDERED that the defendant be afforded reasonable opportunity
     for private consultation with counsel.
D.   IT IS FURTHER ORDERED that, on order of a Court of the United States or on
     request of any attorney for the Government, the person in charge of the corrections
     facility in which the defendant is confined shall deliver the defendant to a United
     States Marshal for the purpose of an appearance in connection with a court proceeding.


DATED: April 22, 2019



                                                            ~.                   J~

                                                        KAREN L. ST VENSON
                                                  UNITED STATES MAGISTRATE JUDGE




                                              4
